Citation Nr: 0734749	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney 


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran had active military service from August 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina.

The November 1995 rating addressed the claim for special 
monthly pension on the basis of both aid and attendance and 
housebound status.  However, the veteran specified in his 
substantive appeal that his claim was only based on his need 
for aid and attendance of another person.  The Board will 
limit its consideration accordingly.

In May 1999, the Board denied entitlement to special monthly 
pension based upon the need for regular aid and attendance of 
another person.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2002 Order, the Court granted a motion of the 
Secretary, vacated the Board's May 1999 decision, and 
remanded the matter to the Board for action in compliance 
with the motion.  When the case was most recently before the 
Board, it was remanded for further action by the RO.  It has 
since been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and is able to 
care for himself and protect himself from the hazards of his 
environment.  



CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance of another person are not met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran's claim was initially 
adjudicated long before the enactment of the VCAA in November 
2000.  The originating agency provided the veteran with the 
notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letters 
mailed in October 2002 and December 2005.  In addition, he 
was provided notice concerning the effective-date element of 
the claim in November 2006.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA and private 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

A veteran receiving nonservice-connected pension may receive 
pension at a higher, special monthly rate if he needs regular 
aid and attendance of another individual.  38 U.S.C.A. § 
1521(d) (West 2002).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. 
§ 3.351(b) (2007).

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  Consideration is given to an inability of a claimant 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, due to 
various disabilities.  The Board has reviewed the entire 
claims history, and notes that service connection is not, and 
has never been, in effect for any disability.  The veteran is 
receiving nonservice-connected pension benefits (see 
September 1994 rating decision).  The most recent rating 
action of record, issued in July 2007, reflects the following 
disabilities for pension purposes only: hypertensive 
cardiovascular disease (30 percent disabling); degenerative 
arthritis of the cervical spine/numbness of the right forearm 
(20 percent disabling); diabetic neuropathy of the left upper 
extremity (20 percent disabling); diabetic neuropathy of the 
right upper extremity (20 percent disabling); degenerative 
arthritis of the dorsal and lumbar spine (10 percent 
disabling); fracture of the right foot (10 percent 
disabling); diabetic neuropathy of the left lower extremity 
(10 percent disabling); diabetic neuropathy of the right 
lower extremity (10 percent disabling); and chronic rhinitis, 
rated as noncompensable.  The total, combined nonservice-
connected disability rating is 90 percent.


The record includes various private and VA medical records 
dated in and after 1988, and as well, several VA compensation 
and pension (C&P) medical examination reports, including 
those specific to the SMP claim, all of which are dated from 
1994 forward.  The private and VA medical records confirm 
that the veteran has been treated for the various disorders 
listed above, and as well, note treatment for other problems 
such as, diabetes, sleep apnea, defective vision, gout, 
asthma and obesity.  With a few exceptions, they do not 
explicitly address whether the veteran is so incapacitated 
due to one or more of these disabilities such that he needs 
aid and attendance.  Thus, while the Board's review included 
careful consideration of all records in the claims file, the 
focus of the decision is on C&P examination results and 
private doctors' reports, from 1995 and 2002, which address 
the issue at hand.

The record amply demonstrates the veteran has numerous health 
problems.  In terms of his eyesight, in July 2005 he reported 
that his vision "comes and goes" as a result of his 
diabetic condition.  However, the veteran is not blind.  See 
38 U.S.C.A. § 1502(b) (West 2002).; 38 C.F.R. § 3.351(b) and 
(c) (2007) (A veteran is considered blind with corrected 
visual acuity of 5/200 or less bilaterally, or when 
concentric contraction of the visual field to 5 degrees or 
less).  He apparently does have vision impairment, as VA 
clinical records dated within the last few years document, 
but it apparently is corrected with a prescription for 
eyeglasses.  Visual acuity measurements were noted during a 
December 2003 C&P "eye" examination, which showed bilateral 
corrected vision of 20/20 both near and far.  A May 2004 
examination performed by QTC services showed best corrected 
vision in each eye of 20/30.  His Goldman Field was normal 
and he did not meet the criteria for blindness or near 
blindness.  Thus, the record does not show that the veteran 
has any visual impairment that would have any significant 
impact on his ability to care for himself or protect himself 
from the hazards of his environment.

In addition, the record does not show that the veteran has 
ever been a patient in a nursing facility because of mental 
or physical incapacity.  Rather, the various private and VA 
medical records reflect periodic outpatient treatment for 
physical disabilities with the exception of two documented 
extended hospitalizations.  In April 1995, the veteran was 
admitted to Wake Medical Center and underwent open reduction 
and internal fixation of a fracture of the right foot 
following a motor vehicle accident.  In June 2005, he was 
admitted to the VA medical center in Durham and underwent 
Sistrunck procedure for a thyroglossal duct cyst.  At no 
point after either surgery was the veteran confined to a 
nursing facility.  Rather, after each hospitalization he was 
discharged to his home.    

Further, the clinical evidence contained in the claims folder 
consistently documents that the veteran is able to dress and 
undress himself, keep himself clean and presentable, feed 
himself, attend to the wants of nature, and physically 
protect himself from the hazards or dangers of his daily 
environment without the regular aid and attendance of another 
individual (see September 1997 C&P "aid and attendance" 
examination report; December 2003 C&P "general" examination 
report; and October 2006 C&P "aid and attendance" examination 
report).  During his October 2006 C&P "mental disorders" 
examination, it was noted that his general appearance was 
clean and he was neatly groomed and his attitude toward the 
examiner was cooperative, friendly and relaxed.  During his 
October 2006 C&P "aid and attendance" examination, he 
reported that his wife drove him to the examination because 
he did not drive long distances.  He exhibited the ability to 
maintain adequate hygiene and protect himself from the 
hazards of daily living.  He did not use orthopedic devices.  
He was able to leave the house and do activities such as 
shopping and going to the Post Office.  On a typical day, 
once he awoke, he dressed himself, and usually did activities 
outside of the house which required him to drive.  He 
ambulated without difficulty and without a cane or crutches.  
The older C&P examination reports note similar findings.  

The veteran has consistently maintained that he needs 
assistance from a medical specialist to adjust his CPAP 
machine which he uses to help with his sleep apnea.  He 
explained that he would like the help of another individual 
to monitor his breathing and to make sure his CPAP machine 
was operating properly at all times throughout the night.  In 
October 2006 the veteran was afforded a C&P "respiratory" 
examination.  It was noted that the veteran was first 
diagnosed with sleep apnea in 1991 and it was severe enough 
to require the use of a CPAP machine.  Since 1991 the veteran 
has used a CPAP machine nightly.  The examiner noted that the 
veteran's CPAP machine needed adjusting every six months.  He 
also noted that the attendance of another person during his 
resting period to monitor the CPAP machine was not necessary.  
The report of a C&P "respiratory" examination, conducted in 
December 2003, also notes that the veteran did not require 
any special assistance at home with his CPAP machine and he 
was completely independent in his activities of daily living.  
Accordingly, the Board concludes that the veteran does not 
required assistance on a regular basis to monitor or adjust 
his CPAP machine.       

The veteran has also maintained that he needs the assistance 
of a medical specialist to monitor his blood sugar count on a 
daily basis due to his diabetic condition and to help prevent 
dizzy spells.  At a September 1997 C&P "general" 
examination, the veteran reported that approximately once per 
week, he experienced a dizzy spell which would last for 2 - 3 
hours, during which time he was unable to check his own blood 
sugar or operate a motor vehicle.  He stated that he was 
married, but he believed that his wife did not like doing his 
blood sugar tests for him.  He related that no one had ever 
checked his blood pressure during his dizzy spells, but that 
he also never had to call 911, never had to be taken to a 
medical facility, and never had to be hospitalized during one 
of his dizzy spells.  Though the cause of the dizzy spells 
was never determined, the veteran thought that a physician 
had told him it might be related to his blood sugar level.  
Following examination, the veteran was diagnosed with Type II 
diabetes mellitus, on medication; history of dizzy spells of 
undetermined etiology (possibly due to hypertension); history 
of sleep apnea (uses C-PAP machine); fracture of the right 
foot with residual swelling tendencies; chronic rhinitis; 
hypertension; history of using gout medication; and 
degenerative arthritis of the cervical and lumbar spine, all 
of which were considered to be permanent conditions.  

The examining physician concluded that the veteran's need for 
regular aid and attendance was not demonstrated by the 
veteran's conversation with him.  During a subsequent October 
2006 C&P "general" examination, it was noted that the 
veteran was first diagnosed with diabetes in 1973.  He 
experienced hypoglycemic episodes, and when this occurred he 
ate something which alleviated the episodes.  He denied any 
hospitalizations for hypoglycemia or ketacidosis.  He was on 
a restricted diet and his weight was stable.  He was not 
required to restrict any activities as a result of his 
diabetes.  He took insulin twice a day and underwent 
treatment with his diabetic care provider every three months.  
The diagnosis was diabetes mellitus type II.  While the 
evidence shows that the veteran has had diabetes since 1973, 
it also shows that he been instructed on the monitoring of 
such and is capable of doing so.  He does not require the 
personal assistance of another simply to monitor his sugar 
levels on a daily basis.                 

Further, on the issue of helplessness, medical statements 
submitted in May 1995 from physicians Hart, Vaughn, and 
Sullivan, all document that the veteran needed the care and 
assistance of another person due to his sleep apnea and 
broken foot.  Historically, these statements resulted after 
the veteran was involved in a motor vehicle accident in early 
April 1995 and sustained injuries consisting of fractures of 
several of his ribs on his right side and also a fracture of 
his right foot.  However, private and VA medical records, 
dated from 1995 to 1998, show that the veteran recovered from 
the injuries sustained in his motor vehicle accident.  

Further, a North Carolina Certificate of Disability dated 
February 28, 2002, signed by S. Solimar, M. D., shows that 
the veteran met the definition of being totally and 
permanently disabled.   

The record, as a whole, does indicate that occasional 
assistance may be helpful to the veteran, given in particular 
his sleep apnea and diabetes.  However, the Board does not 
agree that the veteran's condition as a whole is so 
significant that he requires regular aid and attendance.  
Thus, the Board finds the largely conclusory statements of 
Drs. Hart, Vaughn, Sullivan, and Solimar to the effect that 
the veteran regularly needs aid and attendance to be of 
marginal persuasive value.  Further the 1995 statements were 
submitted shortly after the veteran underwent surgery for 
injuries sustained in a motor vehicle accident.  The 
physcian's statements were clearly premised on the veteran's 
condition at that time, and even so the Board points out that 
the statement from Dr. Sullivan specifically indicates that 
the veteran's conditions did not prevent self-care, cause 
loss of balance, cause loss of mental ability or function or 
restrict his travel or mobility.  

Additionally, the most recent records of treatment show that 
the veteran is able to leave his house daily and does not use 
any assistive devices to ambulate which would allow one to 
conclude that the previous injuries to his right foot and 
ribs have healed and do not restrict his daily activities.  
Although the veteran apparently requires occasional 
assistance from family members (like being driven to doctors' 
appointments by his wife), this is not sufficient to 
establish his entitlement to special monthly pension.  
Contrary to the private doctor's conclusory statements, the 
record demonstrates that the veteran leaves home for errands, 
like going shopping and going to the Post Office, and the 
various C&P examination reports consistently document the 
veteran's ability to perform on his own the various necessary 
tasks of daily life.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.

ORDER

Special monthly pension based upon need of regular aid and 
attendance is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


